EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Laine on 07 January 2020.
The application has been amended as follows: 
Claims 7, 8 and 11-18 are canceled.
Claim 1 has been amended to include a comma in line 1 between “vertebra” and “the method” so that the it now reads --in a vertebra, the method comprising:--
Claim 2, the portion which previously read “the handle at a proximal portion” has been amended to read --the handle at the proximal portion--.
Claim 9 has been amended to read as follows: --The method of claim 1, further including removing the stylet from the needle before removing the needle from the osseous tissue--
Claim 10 has been amended to read as follows: --The method of claim 1, wherein providing the screw further comprises providing the screw including at least one fenestration therein.--
Claim 32 has been amended to read as follows: --The method of claim 1, wherein advancing the screw into the osseous tissue involves advancing the screw into a portion of the osseous tissue in a diseased condition.--
The preamble of claim 35 has been amended to read --A method of ablating osseous tissue in a plurality of vertebral bodies, the method comprising:--
 New claim 36 has been added as follows: --The method of claim 35, wherein advancing the probe into the first osseous tissue region involves advancing a probe selected from the group consisting of: a radio frequency probe, a microwave energy probe, a fluid probe, and an ultrasonic probe.--
New claim 37 has been added as follows: --The method of claim 35, wherein advancing the probe into the first osseous tissue region involves advancing an ultrasonic probe with a frequency within a range from about 6 KHz to about 9 KHz.--
New claim 38 has been added as follows: --The method of claim 35, further comprising introducing a fluid having thermal transfer enhancement properties through the cannula of the needle and into the first osseous tissue region prior to advancing the probe to the first location.-- 
New claim 39 has been added as follows: --The method of claim 35, wherein applying energy from the probe into the first osseous tissue region raises a temperature of at least a portion of the first osseous tissue region.-- 
 New claim 40 has been added as follows: --The method of claim 35, wherein applying energy from the probe into the first osseous tissue region raises a temperature of at least a portion of the first osseous tissue region to between about 30°C to about 60°C.--
New claim 41 has been added as follows: --The method of claim 35, wherein applying energy from the probe into the first osseous tissue region lowers a temperature of at least a portion of the first osseous tissue region.--
New claim 42 has been added as follows: --The method of claim 35, wherein applying energy from the probe into the first osseous tissue region lowers a temperature of at least a portion of the first osseous tissue region to between about -5°C to about 24°C.--
New claim 43 has been added as follows: --The method of claim 35, wherein the probe applies energy into the first osseous tissue region for a period of time ranging from about 1 minute to about 2 hours.--  
New claim 44 has been added as follows: -- The method of claim 35, wherein identifying the first location within the first osseous tissue region involves identifying a portion of the first osseous tissue region in a diseased condition.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794